DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 2/11/21, amended claim(s) 1, 12, and 21, canceled claim(s) 2-5, and new claim(s) 22 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6-12, 14-17, and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “having” (line 12) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 12, the claim term “having” (line 12) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 21, the claim term “having” (line 12) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 
Dependent claim(s) 6-11, 14-17, and 22 fail to cure the ambiguity of independent claim(s) 1, 12, and 21, thus claim(s) 1, 6-12, 14-17, and 21-22 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0021404 to Jacobsen et al. (hereinafter “Jacobsen”) in view of U.S. Patent Application Publication No. 2003/0069522 to Jacobsen et al. (hereinafter “Jacobsen 2”).
For claim 1, Jacobsen discloses an intravascular device (Abstract), comprising:
an elongated hollow proximal section (proximal section of 100 that includes 139) (Fig. 2) (para [0049]);
an elongated hollow distal section (distal section of 100 that includes 138) (Fig. 2) (para [0049]) joined to the proximal section (as can be seen in Fig. 1) and extending distally from the proximal section to form a continuous lumen extending from a proximal end of the device to a distal end of the device (unlabeled, but as can be seen in Fig. 2) (also see “lumen,” in para [0080]); and
an inner member (158) (Fig. 2) (para [0055]) extending from the proximal end to the distal end (as can be seen in Fig. 2), the inner member being joined to the distal end (as can be seen in Fig. 2) (also see para [0073]) and being translatable within the lumen in response to applied tension or compression (para [0015] and [0055]),
wherein at least the distal section includes a micro-fabricated cutting pattern (para [0051]) that enables deflection of the distal end in response to the application of tension or compression to the inner 
Jacobsen does not expressly disclose the cutting pattern having a one-beam configuration.
However, Jacobsen 2 teaches a cutting pattern having a one-beam configuration (see Fig. 2A), each segment comprising a beam (356) and a ring (portion of 350 between 354, 358, 362, 366), wherein beams of at least two adjacent segments are angularly offset about the device relative to one another (para [0125]).
It would have been obvious to a skilled artisan to modify Jacobsen such that the cutting pattern having a one-beam configuration, in view of the teachings of Jacobsen 2, for the obvious advantage of decreasing the amount of cuts that need to be made in the tubular member thereby decreasing manufacturing costs and time.
For claim 10, Jacobsen further discloses wherein the inner member is formed from stainless steel (para [0083]) (also see para [0052]).
For claim 11, Jacobsen further discloses wherein the inner member is a ground stainless steel core that has a wider cross-sectional diameter at a more proximal section and a narrower cross-sectional diameter at a more distal section (as can be seen in Fig. 2) (para [0052]).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of U.S. Patent Application Publication No. 2010/0228150 to Zimmerman et al. (hereinafter “Zimmerman”).
For claims 6-7, Jacobsen does not expressly disclose a polymeric tip joined to the distal end, wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material.
However, Zimmerman teaches a polymeric tip joined to the distal end (para [0022]), wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material (para [0022]).
It would have been obvious to a skilled artisan to modify Jacobsen to include a polymeric tip joined to the distal end, wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material, in view of the teachings of Zimmerman, because a polymer is suitable material for the tip that allows the tip to function in Jacobsen and an adhesive is a suitable means for connecting the distal end to the tip.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Jacobsen 2, and further in view of U.S. Patent Application Publication No. 2007/0233039 to Mitelberg.
For claim 8, Jacobsen does not expressly disclose wherein the proximal section is a stainless steel tube.
However, Mitelberg teaches wherein the proximal section is a stainless steel tube (para [0007]).
It would have been obvious to a skilled artisan to modify Jacobsen wherein the proximal section is a stainless steel tube, in view of the teachings of Mitelberg, for the obvious advantage of creating a stiffer proximal end than the distal end to give better maneuverability of Jacobsen’s device.
For claim 9, Jacobsen does not expressly disclose wherein the distal section is formed from a nickel-titanium alloy.
However, Mitelberg teaches wherein the distal section is formed from a nickel-titanium alloy (para [0007]).
.
Claim(s) 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Zimmerman and U.S. Patent Application Publication No. 2016/0045101 to Nakatate et al. (hereinafter “Nakatate”).
For claim 12, Jacobsen discloses an intravascular guidewire device (Abstract), comprising:
an elongated hollow proximal section (proximal section of 100 that includes 139) (Fig. 2) (para [0049]);
an elongated hollow distal section (distal section of 100 that includes 138) (Fig. 2) (para [0049]) joined to the proximal section (as can be seen in Fig. 1) and extending distally from the proximal section to form a continuous lumen extending from a proximal end of the device to a distal end of the device (unlabeled, but as can be seen in Fig. 2) (also see “lumen,” in para [0080]);
a tip (137) (Fig. 2) (para [0049]) joined to the distal end of the device (as can be seen in Fig. 2) (para [0073]); and
an inner member (158) (Fig. 2) (para [0055]) extending from the proximal end to the distal end (as can be seen in Fig. 2), the inner member being joined to the distal end via attachment to the tip (as can be seen in Fig. 2) (also see para [0073]), the inner member also being translatable within the lumen in response to applied tension or compression (para [0015] and [0055]),
wherein the distal section includes a micro-fabricated cutting pattern (para [0051]) that enables a pre-determined deflection of the distal section in response to the application of tension to the inner member (para [0051]), at least a portion of the cutting pattern having a pattern configuration with a plurality of bridges (see 236 in Figs. 16 and 17) connecting adjacent coils of the pattern (see 234 in Fig. 16), the pattern extending to the distal end of the device (the pattern being defined by elements 135, as 
Jacobsen does not expressly disclose that the tip is polymeric.
However, Zimmerman teaches a polymeric tip (para [0022]).
It would have been obvious to a skilled artisan to modify Jacobsen to include a polymeric tip, in view of the teachings of Zimmerman, because a polymer is suitable material for the tip that allows the tip to function in Jacobsen.
Jacobsen and Zimmerman do not expressly disclose that the pattern is a spiral pattern.
However, Nakatate teaches a spiral pattern (Fig. 4A).
It would have been obvious to a skilled artisan to modify Jacobsen such that the pattern is a spiral pattern, in view of the teachings of Nakatate, for the obvious advantage of easy processing (see para [0078] of Nakatate).
For claim 14, Jacobsen does not expressly disclose wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material.
However, Zimmerman teaches wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material (para [0022]).
It would have been obvious to a skilled artisan to modify Jacobsen wherein the polymeric tip is formed from an adhesive material and wherein the inner member is joined to the distal end via the adhesive material, in view of the teachings of Zimmerman, because an adhesive is a suitable means for connecting the distal end to the tip.
For claim 15, Jacobsen further discloses wherein the proximal section is stainless steel tube (para [0102]) and the distal section is formed from a nickel-titanium alloy (para [0102]).
For claim 16, Jacobsen further discloses wherein the inner member is formed from stainless steel (para [0083]) (also see para [0052]).
For claim 17, Jacobsen further discloses a micro catheter (“catheter,” para [0059]), the guidewire device being disposed within the micro catheter and that deflection of the guidewire enables corresponding deflection of the micro catheter (para [0059]).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Mitelberg and Nakatate.
For claim 21, Jacobsen discloses an intravascular device (Abstract), comprising:
an elongated hollow proximal section (proximal section of 100 that includes 139) (Fig. 2) (para [0049]);
an elongated hollow distal section (distal section of 100 that includes 138) (Fig. 2) (para [0049]) joined to the proximal section (as can be seen in Fig. 1) and extending distally from the proximal section to form a continuous lumen extending from a proximal end of the device to a distal end of the device (unlabeled, but as can be seen in Fig. 2) (also see “lumen,” in para [0080]); and
an inner member (158) (Fig. 2) (para [0055] and [0062]) extending from the proximal end to the distal end (as can be seen in Fig. 2), the inner member being joined to the distal end (as can be seen in Fig. 2) (also see para [0073]) and being translatable within the lumen in response to applied tension or compression (para [0015] and [0055]),
wherein the distal section includes a micro-fabricated cutting pattern (para [0051]) that enables deflection of the distal end in response to the application of tension to the inner member (para [0051]), at least a portion of the cutting pattern having a plurality of segments (unlabeled, but the segments being the portion(s) of the tubular member between the cuts 135, para [0051]), the plurality of segments extending to the distal end of the device (as can be seen in Fig. 1), wherein spacing between cuts forming the segments of the plurality of segments progressively narrows toward the distal end of the device (as can be seen in Fig. 1).

However, Mitelberg teaches the proximal section and distal section being formed from different materials (para [0007]).
It would have been obvious to a skilled artisan to modify Jacobsen such that the proximal section and distal section being formed from different materials, in view of the teachings of Mitelberg, for the obvious advantage of creating a stiffer proximal end than the distal end to give better maneuverability of Jacobsen’s device.
Jacobsen and Mitelberg do not expressly the segments forming a one-beam configuration or a spiral pattern configuration.
However, Nakatate teaches segments forming a one-beam configuration or a spiral pattern configuration (Fig. 4A).
It would have been obvious to a skilled artisan to modify Jacobsen such that the segments forming a one-beam configuration or a spiral pattern configuration, in view of the teachings of Nakatate, for the obvious advantage of easy processing (see para [0078] of Nakatate).
For claim 22, Jacobsen further discloses wherein at least a portion of the distal section is biased toward a pre-curved shape (para [0057]) such that the application of tension to the inner member causes straightening of the distal section (Examiner’s Note: functional language, i.e., capable of) (para [0015] and [0055]).
Response to Arguments
Applicant(s)’ arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant(s)’ amendments presented in the response filed 2/11/21.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791